DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 16 is objected to because of the following informalities:  
		the claim recites “claim 12” when it should probably recite “claim 15”. 
	 Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “torque request module” in claim 1, “torque limit module” in claims 1-3, “enabling/disabling module” in claims 3, 5, “clutch control module” in claims 11, 14, “wheel slip module” in claims 12 and 15,  and “electronic brake control module” in claims 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1 and 13 recite the limitation "predetermined torque" in the first line of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is required to change the limitation to “first predetermined torque”.

9.	Claims 7-9 recite the limitation "the limiting module" in the first line of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is required to maintain the limitation “torque limit module”.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claim(s) 1-3, 5, 6, 8-11, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et al. (US 11,187,168 B2) in view of Jung (US 9,651,015 B2) and Shigemoto et al. (US 9,415,771 B1).

	Regarding claims 1 and 20, Puntambekar et al. discloses a system and method for a vehicle, comprising:
	a torque request module configured to determine a first engine torque request based on a driver input (i.e. controller 12 may use the accelerator pedal position of accelerator pedal 116 sensed by accelerator pedal position sensor 118 to determine the engine torque demanded by a vehicle operator – Col. 5, lines 10-13; Col. 15, line 66 – Col. 16, line 2; FIGS. 1-4) and to set a second engine torque request to a lesser one of (a) the first engine torque request (i.e. the engine torque demand is decreased to a lower amount at t5 than at t4 – Col. 27, line 36 – Col. 28, line 3; FIG. 7) and (b) an engine torque limit (i.e. the engine torque demand at t5 is decreased to be lower than second torque threshold represented by dashed line 722 – FIG, 7).
	Puntambekar et al. does not disclose the system and method comprising:
		a torque limit module configured to, when a vehicle speed is less than a predetermined speed, an accelerator pedal position is greater than a predetermined accelerator pedal position, and a brake torque request for braking of the vehicle is greater than a predetermined torque, set the engine torque limit to less than the first engine torque request.
	However, Jung discloses the limitation “when a vehicle speed is less than a predetermined speed, an accelerator pedal position is greater than a predetermined accelerator pedal position… set the engine torque limit to less than the first engine torque request” by teaching that an engine torque is limited below a predetermined torque when a vehicle speed is limited and when the position value of the accelerator pedal is greater than or equal to the second predetermined value (Col. 6, lines 34-40).
	Shigemoto et al. further discloses the limitation “when…a brake torque request for braking of the vehicle is greater than a predetermined torque, set the engine torque limit to less than the first engine torque request” by teaching that the controller is programmed to increase the engine rotation speed to or above the predetermined rotation speed when the braking requested by the driver is equal to or greater than a predetermined braking force while the engine rotation speed is reduced to below the predetermined rotation speed [Claim 4].
	Since it is well known in the art that engine torque decreases when engine revolution speed increases, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Puntambekar et al. to include the features of Jung and Shigemoto et al. for preventing a sudden start of an automatic transmission vehicle having advantages of preventing the sudden start caused by mistake of a driver by limiting an engine torque and operating a brake, and for braking to be performed without imparting the driver with a sense of unease, respectfully.

	Regarding claim 2, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 wherein the torque limit module is configured to set the engine torque limit to a predetermined torque that is greater than a maximum possible value of the first engine torque request when at least one of: (a) the accelerator pedal position is less than the predetermined accelerator pedal position, (b) the brake torque request is less than the predetermined torque, and (c) the vehicle speed is greater than the predetermined speed.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include wherein the torque limit module is configured to set the engine torque limit to a predetermined torque that is greater than a maximum possible value of the first engine torque request when at least one of: (a) the accelerator pedal position is less than the predetermined accelerator pedal position, (b) the brake torque request is less than the predetermined torque, and (c) the vehicle speed is greater than the predetermined speed, since it is considered that such a modification includes an adjustment of the engine torque limit, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 3, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 further comprising an enabling/disabling module configured to disable the torque limit module when a present gear of a transmission is not included in a predetermined subset of gears of the transmission, wherein the predetermined subset of gears includes less than all gears of the transmission.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include an enabling/disabling module configured to disable the torque limit module when a present gear of a transmission is not included in a predetermined subset of gears of the transmission, wherein the predetermined subset of gears includes less than all gears of the transmission, since it is considered that such a modification of disabling the module is a form of reversing its function, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.

Regarding claim 5, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 further comprising an enabling/disabling module configured to disable the torque limit module when the accelerator pedal position is less than or equal to a second predetermined accelerator pedal position that is less than the predetermined accelerator pedal position.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include an enabling/disabling module configured to disable the torque limit module when the accelerator pedal position is less than or equal to a second predetermined accelerator pedal position that is less than the predetermined accelerator pedal position, since it is considered that such a modification of disabling the module is a form of reversing its function, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.

Regarding claim 6, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 further comprising an enabling/disabling module configured to disable the torque limit module when a brake pedal position is less than or equal to a predetermined brake pedal position.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include an enabling/disabling module configured to disable the torque limit module when a brake pedal position is less than or equal to a predetermined brake pedal position, since it is considered that such a modification of disabling the module is a form of reversing its function, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.

Regarding claim 8, neither Puntambekar et al. nor Jung. disclose the system of claim 1 wherein the limiting module is configured to set the engine torque limit based on the brake torque request.
	However, Shigemoto et al. discloses that a controller is programmed to increase the engine rotation speed to or above the predetermined rotation speed when the braking requested by the driver is equal to or greater than a predetermined braking force while the engine rotation speed is reduced to below the predetermined rotation speed [Claim 4].
	Since it is well known in the art that engine torque decreases when engine revolution speed increases, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Puntambekar et al. to include the features of Shigemoto et al. for braking to be performed without imparting the driver with a sense of unease.

	Regarding claim 9, neither Puntambekar et al. nor Jung disclose the system of claim 8 wherein the limiting module is configured to decrease the engine torque limit as the brake torque request increases and to increase the engine torque limit as the brake torque request decreases.
	However, Shigemoto et al. discloses that a controller is programmed to increase the engine rotation speed to or above the predetermined rotation speed when the braking requested by the driver is equal to or greater than a predetermined braking force while the engine rotation speed is reduced to below the predetermined rotation speed [Claim 4].
	Since it is well known in the art that engine torque decreases when engine revolution speed increases, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Puntambekar et al. to include the features of Shigemoto et al. for braking to be performed without imparting the driver with a sense of unease.

Regarding claim 10, neither Puntambekar et al. nor Jung disclose the system of claim 8 wherein the limiting module is configured to set the engine torque limit further based on a present gear of a transmission.
However, Shigemoto et al. discloses that engine torque increases by an amount corresponding to the engine friction based on the engine rotation speed increasing according to the vehicle speed and the gear speed ratio (Col. 11, lines 11-14). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include the features of Shigemoto et al. for braking to be performed without imparting the driver with a sense of unease.

Regarding claim 11, while Puntambekar et al. discloses a clutch control module (i.e. controller 12), neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 further comprising the clutch control module configured to, when the accelerator pedal position is greater than the predetermined accelerator pedal position, the brake torque request for braking of the vehicle is greater than a second predetermined torque, and a wheel slip is greater than a predetermined slip, open a clutch that closed and transferring torque from an engine to a transmission.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include the clutch control module configured to, when the accelerator pedal position is greater than the predetermined accelerator pedal position, the brake torque request for braking of the vehicle is greater than a second predetermined torque, and a wheel slip is greater than a predetermined slip, open a clutch that closed and transferring torque from an engine to a transmission, since such a modification is considered to involve adjusting the clutch under certain conditions, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 14, while Puntambekar et al. discloses a clutch control module (i.e. controller 12), neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 further comprising a clutch control module configured to, when the accelerator pedal position is greater than the predetermined accelerator pedal position, the brake torque request for braking of the vehicle is greater than a second predetermined torque, an increase in the brake torque request is greater than a predetermined torque increase, and a wheel slip is greater than a predetermined slip, open a clutch that closed and transferring torque from an engine to a transmission.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include the clutch control module configured to, when the accelerator pedal position is greater than the predetermined accelerator pedal position, the brake torque request for braking of the vehicle is greater than a second predetermined torque, an increase in the brake torque request is greater than a predetermined torque increase, and a wheel slip is greater than a predetermined slip, open a clutch that closed and transferring torque from an engine to a transmission, since such a modification is considered to involve adjusting the clutch under certain conditions, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 17, Puntambekar et al. further discloses the system of claim 14 wherein the transmission is a dual clutch transmission (i.e. transmission 167 contains first and second clutch 166; FIG. 1).

Regarding claim 18, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 further comprising an electronic brake control module configured to apply pressure to brake calipers of the vehicle based on the brake torque request.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include an electronic brake control module configured to apply pressure to brake calipers of the vehicle based on the brake torque request, since it is well known in the art for brakes to include calipers for slowing down vehicles.

Regarding claim 19, neither Puntambekar et al. nor Jung disclose the system of claim 18 wherein the electronic brake control module is configured to determine the brake torque request based on a brake pedal position.
However, Shigemoto et al. discloses that the driver depresses the brake pedal 16, and a required braking force equal to or greater than a predetermined value is detected (Col. 11, line 65-67).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include the features of Shigemoto et al. for braking to be performed without imparting the driver with a sense of unease.

13.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et al. (US 11,187,168 B2) in view of Jung (US 9,651,015 B2) and Shigemoto et al. (US 9,415,771 B1) as applied to claims 1-3, 5, 6, 8-11, 14 and 17-20 above, and further in view of Tiwari et al. (US 10,065,647 B2).

	Regarding claim 4, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 3 wherein the predetermined subset of gears includes only a first gear, a second gear, and a reverse gear.
	However, Tiwari et al. discloses that the transmission control block functions to control the gearing of the transmission of the vehicle, and to enable selection of the operating gear (e.g., first gear, second gear, reverse, etc.) of the vehicle (Col. 16, line 38-41).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include the features of Tiwari et al. in order to switch between vehicle gears to the chosen gear to control vehicle speed.

14.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et al. (US 11,187,168 B2) in view of Jung (US 9,651,015 B2) and Shigemoto et al. (US 9,415,771 B1) as applied to claims 1-3, 5, 6, 8-11, 14 and 17-20 above, and further in view of Egami et al. (US 6,018,694 A).

Regarding claim 7, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claim 1 further comprising a control module configured to actuate an engine actuator based on the second engine torque request.
However, Egami et al. discloses vehicle control including startup of the engine based on first and second torque command values Mm1 and Mm2 (Col. 67, lines 24-42).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include the features of Egami et al. in order to maintain a good torque balance between the engine and the rotary electric units at the engine startup, thus permitting stable behavior of the vehicle.

15.	Claim(s) 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et al. (US 11,187,168 B2) in view of Jung (US 9,651,015 B2) and Shigemoto et al. (US 9,415,771 B1) as applied to claims 1-3, 5, 6, 8-11, 14 and 17-20 above, and further in view of Sugo (US 7,082,358 B2).
	
	Regarding claims 12 and 15, neither Puntambekar et al. nor Jung nor Shigemoto et al. disclose the system of claims 11 and 14 further comprising a wheel slip module configured to set the wheel slip based on an average of speeds of driven wheels of the vehicle divided by an average of speeds of undriven wheels of the vehicle.
	However, Sugo discloses that, for calculating the anteroposterior wheel slipping ratio RRFR, the difference between an average front wheel speed RVFR_R, which is the average of the left and right front wheel speeds WFL, WFR, and an average rear wheel speed, which is the average of the left and right rear wheel speeds WRL, WRR, is divided by the average front wheel speed RVFR_R (Col. 11, line 62 – Col. 12, line 4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include the features of Sugo in order to provide a fault detecting apparatus for a four-wheel drive vehicle which is capable of avoiding without fail any erroneous detection due to a response delay associated with an operation for switching a speed increasing system and sudden fluctuations in wheel speeds, thereby highly accurately detecting a fault of the speed increasing system.
	
Regarding claims 13 and 16, neither Puntambekar et al. nor Jung nor Shigemoto et al. nor Sugo disclose the system of claim 12 wherein the second predetermined torque is greater than the predetermined torque.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puntambekar et al. to include wherein the second predetermined torque is greater than the predetermined torque, since such a modification is considered to involve adjusting the desired torque amounts, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664